Exhibit 10.51 INTERCLOUD SYSTEMS, INC. 331 Newman Springs Road Building 1, Suite 104 Red Bank, NJ 07701 April 4, 2014 Dominion Capital LLC 341 West 38th Street • Suite 800 New York NY 10018 Attn: Daniel Kordash Head of Structured Products Managing Partner 31 Group LLC c/o Magna Group LLC 5 Hanover Square – 16th Floor New York, New York 10003 Attn: Joshua Sason Managing Member Re:Exchange Agreement Gentlemen: Reference is made to that certain Exchange Agreement dated as of March 13, 2014, by and among INTERCLOUD SYSTEMS, INC. f/k/a GENESIS GROUP HOLDINGS, INC., a Delaware corporation (the “Company”), RIVES-MONTEIRO LEASING, LLC, an Alabama limited liability company (“Rives”), TROPICAL COMMUNICATIONS, INC., a Florida corporation (“TCI”), ADEX CORPORATION, a New York corporation (“ADEX”), T N S, INC., an Illinois corporation (“TNS”), ADEXCOMM CORPORATION, a Florida corporation (“ADEXCOMM”), AW SOLUTIONS, INC., a Florida corporation (“AWS”), and INTEGRATION PARTNERS-NY CORPORATION, a New Jersey corporation (“IPC”), and DOMINION CAPITAL LLC and 31 GROUP LLC (collectively, the “Holders”) (the “Exchange Agreement”). Schedule A-1 to the Exchange Agreement provides: If on the third trading day following the Closing Date, 85% of the volume weighted average price of the Common Stock for such date is less than $10.50, then an additional number of shares of Common Stock shall be issued so as to make the per share value at which the MM Debt Amount is exchanged such lower price. We have agreed that in consideration of $5.00, and other consideration the sufficiency of which is hereby acknowledged, as well as the agreements set forth herein and intending to be legally bound the parties to the Exchange Agreement agree to the following amendments to Schedule A-1: No later than April 17, 2014, the Company shall issue to the Holders such additional shares equal to the difference between the lesser of (a) the Principal Amount of the Notes divided by 85% of the volume weighted average price of the Common Stock on April 14, 2014 and the Principal Amount of the Notes divided by $10.50 per share or (b) the Principal Amount of the Notes divided by $10.00 and the Principal Amount of the Notes divided by $10.50 per share. In addition, the Company covenants to the Holders that it will disclose the material terms of this amendment to the Exchange Agreement no later than with the filing of the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. IN WITNESS WHEREOF, the parties have executed this amendment to the Exchange Agreement as of April 4, 2014. INTERCLOUD SYSTEMS, INC. By:/s/ Lawrence Sands Name:Lawrence Sands Title:Senior Vice President RIVES-MONTEIRO LEASING, LLC By: /s/ Lawrence Sands Name:Lawrence Sands Title:Vice President TROPICAL COMMUNICATIONS, INC. By:/s/ Lawrence Sands Name:Lawrence Sands Title:Vice President ADEX CORPORATION By: /s/ Lawrence Sands Name:Lawrence Sands Title:Vice President T N S, INC. By: /s/ Lawrence Sands Name:Lawrence Sands Title:Vice President ADEXCOMM CORPORATION By:/s/ Lawrence Sands Name:Lawrence Sands Title:Vice President 2 AW SOLUTIONS, INC. By:/s/ Lawrence Sands Name:Lawrence Sands Title:Vice President INTEGRATION PARTNERS-NY CORPORATION By:/s/ Lawrence Sands Name:Lawrence Sands Title:Vice President DOMINION CAPITAL LLC By: /s/ Mikhail Gurevich Name: Mikhail Gurevich Title: Managing Member 31 GROUP, LLC By:/s/ Joshua Sason Name:Joshua Sason Title:Managing Member 3
